



COURT OF APPEAL FOR ONTARIO

CITATION: Canada (Attorney General) v. He, 2013 ONCA 575

DATED:  20130923

DOCKET: C56017

Doherty, Tulloch and Lauwers JJ.A.

IN THE MATTER OF the
Extradition Act
, S.C.
    1999, c. 18;

AND IN THE MATTER OF an Application by Japan, the
    Requesting State, for the extradition of Liang He;

AND IN THE MATTER OF an Appeal of the committal of Liang
    He for extradition;

BETWEEN

Attorney General of Canada

Respondent

and

Liang He

Appellant (Applicant)

Robin Parker, for the appellant (applicant)

Richard Kramer, for the respondent

Heard:  September 23, 2013

On appeal from the committal order of Justice Clark of
    the Superior Court of Justice, dated September 10, 2012.

APPEAL BOOK ENDORSEMENT


[1]

The appellant challenges the committal order on the basis that his
    committal for extradition would constitute an abuse of the Canadian courts
    process because the Japanese authorities intend, in addition to prosecuting the
    offence in which the extradition is sought, to question the appellant
qua
witness in an unrelated matter.  The desire to question the appellant clearly
    precipitated the extradition request, however, it is accepted that the Japanese
    authorities have a valid basis to pursue the charge and intend to pursue the
    charge on which extradition is sought.

[2]

The existence of a dual purpose, assuming both are legitimate, cannot
    render the extradition proceeding an abuse of process.

[3]

Insofar as the abuse allegation rests on claims relating to the
    potential mistreatment of the appellant while undergoing custodial
    interrogation, it cannot succeed.  The extradition judge had no evidence before
    him on which any finding could be made about the manner in which the appellant
    would be treated.  Absent that evidence, there was no basis upon which it could
    be said that the extradition proceeding was an abuse having regard to the
    potential for mistreatment of the appellant if surrendered.

[4]

We note that the treatment of the appellant upon surrender was the
    subject matter of submissions before the Minister and subsequent inquiries by
    the Minister.  He satisfied himself that the appellant would not be mistreated
    and sought certain undertakings from the Japanese authorities.  There is no
    application for judicial review of the decision of the Minister.

[5]

The appeal is dismissed.  The committal order is affirmed.


